Appleton, C. J.
It is provided by It. S., e. 27, § 37, that “if any person shall appear and claim such liquors, or any part thereof, as having a right to the possession thereof at the time when the same were seized, he shall file with such magistrate such claim in writing, stating specifically the right so claimed, and the foundation thereof, the items so claimed, and the hour and place of seizure, and the name of the officer by whom the same were seized, and in it declare that they were not so kept and deposited for unlawful sale, as alleged in said libel and monition, and also state his business and place of residence, and shall sign and make *526oath or affirmation to the truth of the same before said magistrate.”
The claim as set forth is in strict accordance with the provisions of the above section. The foundation 6f the plaintiff’s claim is his ownership of the property in controversy. The statute does not require a statement of the place where, the person of whom or the time when the purchase was made, by which the claimant acquired his title. The fact of ownership, with the further statement that the goods “were not so kept and deposited for unlawful sale as alleged in the libel of said Lorenzo Dow and in the monition issued thereon,” is a specific statement of his right to the possession of the goods seized. The other facts required by the statute are fully set forth.
The facts admitted to be true are properly provable under the claim as filed, and establish the claimant’s right to the possession of the liquors seized.

Judgment for claimant. The liquors claimed to be delivered the claimant within forty-eight hours after demand.

Walton, Barrows, Daneorth and Libbey, JJ., concurred.